          Case 1:19-cv-00345 Document 2 Filed 02/11/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS                 *
c/o Mark S. Zaid, P.C.             *
1250 Connecticut Avenue, N.W.      *
Suite 700                          *
Washington, D.C. 20036             *
                                   *
                 Plaintiff,        *
             v.                    *
                                   *
DONALD J. TRUMP                    *
in his official capacity,          *    Civil Action 19-_________
The White House                    *
1600 Pennsylvania Avenue, N.W.     *
Washington, D.C. 20500             *
                                   *
      and                          *
                                   *
UNITED STATES OF AMERICA           *
950 Pennsylvania Avenue, N.W.      *
Washington, D.C. 20530             *
                                   *
                 Defendants.       *
*       *        *       *   * *   *    *      *       *     *    *
             EX-PARTE MOTION FOR LEAVE TO FILE COMPLAINT
          USING COUNSEL’S ADDRESS IN VIOLATION OF LCVR 5.1 (e)

    NOW COMES plaintiff Clifton David Sims, by and through his undersigned counsel,

to hereby respectfully seek leave of this Court to file his Complaint against the above

listed Government defendant using her counsel’s address in violation of LCvR 5.1(e) in

order to protect his residential location.

    As grounds therefore, the plaintiff relies on the contemporaneously submitted

declaration of Mark S. Zaid, Esq., attached at Exhibit “1”.

    A proposed Order also accompanies this Motion.
         Case 1:19-cv-00345 Document 2 Filed 02/11/19 Page 2 of 2



Date: February 11, 2019

                                          Respectfully submitted,

                                                 /s/
                                          ____________________
                                          Mark S. Zaid, Esq.
                                          D.C. Bar #440532
                                          Mark S. Zaid, P.C.
                                          1250 Connecticut Avenue, N.W.
                                          Suite 700
                                          Washington, D.C. 20036
                                          (202) 454-2809
                                          (202) 330-5610 fax
                                          Mark@MarkZaid.com




                                    2
       Case 1:19-cv-00345 Document 2-1 Filed 02/11/19 Page 1 of 4



	  
	  
	  
	  
	  
	  
	  


                                    	  
                                    	  
                                    	  
                                    	  
                                    	  
                                    	  
                  EXHIBIT	  “1”	  
        Case 1:19-cv-00345 Document 2-1 Filed 02/11/19 Page 2 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS                    *
c/o Mark S. Zaid, P.C.                *
1250 Connecticut Avenue, N.W.         *
Suite 700                             *
Washington, D.C. 20036                *
                                      *
                 Plaintiff,           *
             v.                       *
                                      *
DONALD J. TRUMP                       *
in his official capacity,             *   Civil Action 19-_________
The White House                       *
1600 Pennsylvania Avenue, N.W.        *
Washington, D.C. 20500                *
                                      *
      and                             *
                                      *
UNITED STATES OF AMERICA              *
950 Pennsylvania Avenue, N.W.         *
Washington, D.C. 20530                *
                                      *
                 Defendants.          *
*       *        *       *   *   *    *   *      *       *     *    *
                       DECLARATION OF MARK S. ZAID, ESQ.
   The undersigned hereby declares as follows:
   1. I am a person over eighteen (18) years of age and competent to testify. I make this
declaration on personal knowledge. This declaration is submitted in support of the
Plaintiff’s Ex-Parte Motion for Leave to File Complaint Using Counsel’s Address in
Violation of LCvR 5.1(e).
   2. I am admitted to practice law in the States of New York, Connecticut, Maryland
and the District of Columbia, as well as before the D.C. Circuit and Fourth Circuit Court
of Appeals, and the United States District Courts for the District of Columbia, Maryland,
Eastern District of New York, Northern District of New York, Southern District of New

York and the Court of Claims. I have been litigating cases involving the federal

government for over two decades; essentially my entire professional legal career. I
        Case 1:19-cv-00345 Document 2-1 Filed 02/11/19 Page 3 of 4




routinely represent individuals associated with or within the intelligence, law
enforcement or military communities. Additionally, since 1998, I have also served as the
Executive Director of The James Madison Project (www.jamesmadisonproject.org),
which seeks to educate the public on secrecy and national security issues, and in 2017
I was a Founding Partner of WhistleblowerAid (www.whistlebloweraid.org) which
provides pro bono legal service to Federal Whistleblowers.
   3. This case involves a unprecedented challenge under the First Amendment to the
United States Constitution to determine whether a President can silence former Federal
employees from disclosing unclassified information learned while in Federal service.
   4. The Plaintiff Clifton David Sims (“Mr. Sims”) previously worked for Donald J.
Trump for President, Inc. as a Communications Advisor from 2016 until Mr. Trump
became President. From January 20, 2017, up until May 2018, Mr. Sims was a U.S.
Government employee serving as a Special Assistant to the President. He is the recent
author of Team of Vipers: My 500 Extraordinary Days in the Trump White House (St.
Martin’s Press, 2019), which is an exposé of the Trump White House during the time Mr.
Sims was employed there.
   5. Should Mr. Sim’s residential address be revealed he (and his family) could
potentially face serious threats, as well as unwanted visitors. Obviously the topic at hand
is a very, very politically charged one, and already Mr. Sims has been subject to taunting

and frequent online attacks.
   6. Through my representation of Intelligence Officers and Analysts and other high-
profile political figures, I have sought identical relief to that requested herein on many
occasions. To the best of my recollection, this type of request has never been denied.
   7. The Defendants, of course, are aware of Mr. Sim’s residential address and
absolutely no prejudice would be imparted upon it by this request.




                                              2
        Case 1:19-cv-00345 Document 2-1 Filed 02/11/19 Page 4 of 4




   I do solemnly affirm under the penalties of perjury that the contents of the foregoing
paper are true to the best of my knowledge.

Date: February 11, 2019


                                              __________________________
                                              Mark S. Zaid, Esq.




                                              3
        Case 1:19-cv-00345 Document 2-2 Filed 02/11/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS                 *
c/o Mark S. Zaid, P.C.             *
1250 Connecticut Avenue, N.W.      *
Suite 700                          *
Washington, D.C. 20036             *
                                   *
                 Plaintiff,        *
             v.                    *
                                   *
DONALD J. TRUMP                    *
in his official capacity,          *                  Civil Action 19-_________
The White House                    *
1600 Pennsylvania Avenue, N.W.     *
Washington, D.C. 20500             *
                                   *
      and                          *
                                   *
UNITED STATES OF AMERICA           *
950 Pennsylvania Avenue, N.W.      *
Washington, D.C. 20530             *
                                   *
                 Defendants.       *
*       *        *       *   * *   *                  *       *       *       *     *
                                 ORDER
   Upon consideration of Plaintiff’s Ex-Parte Motion for Leave to File Complaint Using
Counsel’s Address in Violation of LCvR 5.1(e), and the entire record herein, it is this
______ day of February 2019, hereby
   ORDERED, that plaintiff’s Motion is granted; and further
   ORDERED, that plaintiff’s Complaint is hereby accepted and deemed filed, and
plaintiff may proceed using his counsel’s address in all proceedings connected to this
action until such time as this Court Orders, or the parties stipulate otherwise.




                                       _________________________________________
                                       UNITED STATED DISTRICT JUDGE
